Citation Nr: 1100425	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an extension of a temporary total rating based 
on the need for convalescence beyond June 30, 2006 for left 
shoulder surgery performed on May 5, 2006. 

2.  Entitlement to a disability rating in excess of 10 percent 
for left shoulder impingement syndrome (hereafter a disability of 
the left shoulder) as of July 1, 2006. 

3.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1975, from January 1975 to September 1979, and from May 1987 to 
June 1992. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the RO in St. Louis, 
Missouri, which increased the evaluation of the Veteran's left 
shoulder disability from 0 to 10 percent and also assigned a 
temporary total rating based on surgical treatment necessitating 
convalescence effective from May 5, 2006 to June 30, 2006.  A ten 
percent rating was reinstated as of July 1, 2006.  The RO also 
continued the 10 percent rating for the Veteran's degenerative 
disc disease of the cervical spine. 

The Board notes that with respect to the Veteran's service-
connected left shoulder disability, the Veteran's September 2006 
notice of disagreement (NOD) is clearly limited to the evaluation 
of the Veteran's left shoulder after the May 5, 2006 surgery.  
Thus, the Board will not address the evaluation of the Veteran's 
left shoulder disability prior to May 5, 2006. 

In his August 2007 VA Form 9, the Veteran requested to testify at 
a hearing before the Board.  In a September 2007 statement, the 
Veteran requested to testify before a Decision Review Officer 
instead.  The Veteran withdrew his request for a hearing in a 
September 2007 statement.  As such, the Board will proceed with 
appellate review.  See 38 C.F.R. § 20.704(e) (2010).

The claims for an increased rating for degenerative disc disease 
of the cervical spine and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left shoulder surgery on May 5, 2006 did not 
require convalescence beyond June 30, 2006.

2.  As of July 1, 2006, the Veteran's left shoulder disability 
has been manifested by painful motion and abduction limited to 
150 degrees with no weakness, instability, or additional 
limitation of motion on repetition. 


CONCLUSIONS OF LAW

1. The criteria for extension beyond June 30, 2006 of a temporary 
total rating for convalescence of the left shoulder have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.30 (2010).

2. The criteria for a rating in excess of 10 percent for a left 
shoulder disability as of July 1, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.71a, 4.73, Diagnostic Codes 5003, 5201, 5304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for an extension of the 
total rating based on convalescence and the claim for an 
increased rating for the Veteran's left shoulder disability, the 
Board finds that all notice and assistance requirements under the 
VCAA have either been met or that any deficiencies constituted 
harmless error, as discussed below. 

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In order to satisfy the first notice element in an increased 
rating claim, VA must notify the claimant that he needs to 
provide or request the Secretary to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 
94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant 
must be notified that a disability rating will be determined by 
applying relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Id.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Id.  The Court further held that except when VCAA 
notice as to how to substantiate an increased-rating claim is not 
provided at all, it is the claimant's burden to show that he was 
prejudiced by any deficiency in the notice provided.  See 
Vazquez-Flores, 24 Vet. App. at 106-07.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-Flores 
v. Peake insofar as it required VA, in increased ratings claims, 
to provide notice of alternative diagnostic codes or potential 
daily life evidence. Vazquez-Flores, 580 F.3d at 1280-81. The 
Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not 
be Veteran specific, and that while impairment in activities of 
daily life may indicate impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
adjudication of a claim. Id.

Here, letters dated in January 2006 and March 2006 together 
provided the Veteran with all notice required under the VCAA, 
examples of the types of evidence the Veteran could submit in 
support of his claim, and the Veteran's and VA's respective 
duties for obtaining such evidence.  A June 2008 letter also 
provided additional notice that informed the Veteran of the 
specific criteria set forth in diagnostic code 5201 and was 
followed by readjudication of the Veteran's claim and the 
issuance of a supplemental statement of the case (SSOC) in 
October 2008.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  With respect to the Veteran's claim for an 
increased rating, the Board finds that all requirements under the 
VCAA have been satisfied. 

While the Veteran has not been informed of the specific criteria 
for extending a total rating based on convalescence under 
38 C.F.R. § 4.30, the Veteran has not shown that he was 
prejudiced by lack of such notice.  See Vazquez-Flores, 24 Vet. 
App. at 106-07.  In this regard, the Board notes that whether an 
extension of the Veteran's temporary total rating under 38 C.F.R. 
§ 4.30 is warranted is essentially based on whether there is 
evidence of another surgery necessitating at least one month of 
convalescence, severe postoperative residuals, or immobilization 
by a cast.  The Veteran has had an opportunity to submit 
treatment records showing the severity of his left shoulder 
disability after surgery and such records have been associated 
with the file.  As will be discussed in more detail below, the 
Veteran's treatment records clearly show that his left arm and 
shoulder were not subject to severe postoperative residuals after 
the May 2006 surgery.  Given the notice already provided in the 
January 2006 and March 2006 letters, there is no indication that 
the Veteran would have submitted additional evidence if he had 
been provided notice that the evidence needed to show another 
surgery or severe post-operative residuals.  Indeed, in a 
November 2008 statement, the Veteran indicated that he had no 
additional information or evidence to submit.  Thus, there is no 
indication that lack of specific notice of the criteria under 
38 C.F.R. § 4.30 affected the outcome of this claim or the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board 
also notes that the Veteran asserted in his November 2006 NOD 
that he had not fully recovered from his March 2006 surgery.  
This statement indicates that the Veteran had actual knowledge of 
what was needed to substantiate his claim, namely evidence 
showing that his left arm had not recuperated from the surgery.  
See Mayfield v. Nicholson, 19 Vet. App. at 121 (holding that lack 
of prejudicial harm may be shown by actual knowledge on the part 
of the claimant).  The Board concludes that the duty to notify 
has been satisfied and that no further notice is needed.  See 38 
U.S.C.A. § 5103(a).

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have also been associated with the claims file.  The 
Veteran has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claim.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf. 

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  See 
§5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a new VA examination must be conducted.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2010).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007). 

Here, an October 2007 VA examination was conducted to assess the 
severity of the Veteran's left shoulder disability.  The Board 
finds that this examination is adequate for rating purposes as 
the examiners took a reported history of the Veteran's left 
shoulder disability, thoroughly examined the Veteran, including 
conducting repetitive range of motion tests, and described the 
Veteran's disability in sufficient detail for the Board to be 
able to evaluate the Veteran's disability under VA law.  See 
Ardison v. Brown 6 Vet. App. 405, 407 (1994).  The Board notes 
that there is no indication that the examiner reviewed the claims 
file.  However, when an increased rating is at issue, it is the 
prevent level of the Veteran's disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the examiner's task was to evaluate the Veteran's left 
shoulder disability as it manifested during the time of the 
examination, and not to render an opinion as to the etiology 
thereof.  Further, the Board notes that in Mariano v. Principi, 
17 Vet. App. 305, 311-12 (2003), the Court held that range of 
motion measurements are not conclusions drawn by a VA examiner 
that would be affected by review of the claims file.  As a 
result, the Court concluded that the failure to review the 
Veteran's claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner.  See id.  
Accordingly, the Board finds that there is no likely possibility 
that a review of the Veteran's claims file would alter the 
examiner's findings regarding the Veteran's ranges of motion or 
functional limitations due to pain, weakness, or instability at 
the time of the examination, as these findings required a 
physical examination of the Veteran.  See id.  Thus, the Board 
finds the October 2007 VA examination is adequate for rating 
purposes and that no prejudice exists.  

There is no evidence indicating that there has been a material 
change in the severity of the Veteran's left shoulder disability 
since he was last examined in October 2007.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95 
(April 7, 1995).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Temporary Total Rating

The Veteran claims entitlement to an extension of the temporary 
total rating for his left shoulder based on surgery necessitating 
the need for convalescence under 38 C.F.R. § 4.30.  For the 
reasons that follow, the Board concludes that such an extension 
is not warranted.

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first day 
of the month following hospital discharge when treatment of a 
service-connected disability results in (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  The termination of total ratings under 
this section are not subject to the notice and other procedural 
requirements under 38 C.F.R. § 3.105(e).  An extension of 1, 2, 
or 3 months beyond the initial 3 months may be granted based on 
the factors enumerated above, and extensions of 1 or more months 
up to 6 months beyond the initial 6 months period may be made, 
upon approval of the Veterans Service Center Manager.  38 C.F.R. 
§ 4.30.

The Board now turns to a discussion of the relevant evidence of 
record.  On May 5, 2006, the Veteran underwent left shoulder 
surgery and, based on this surgery, a total convalescent rating 
was assigned from May 5, 2006 to June 30, 2006.  Accordingly, the 
issue is whether the evidence shows that a total rating under 
38 C.F.R. § 4.30 is warranted after June 30, 2006. 

An October 2006 private treatment record reflects that the 
Veteran denied having any new complications with his left 
shoulder.  On examination the Veteran had full range of motion of 
the left shoulder without pain.  Muscle strength, muscle tone, 
and reflexes were normal.  The Veteran was diagnosed with pain in 
the left joint shoulder region.

The October 2007 VA examination report reflects that the Veteran 
did not have further treatment of the left shoulder since the May 
2006 surgery.  The Veteran denied using any assistive device for 
his left shoulder.  The Veteran stated that overall his left 
shoulder was doing better than when he was last seen (presumably 
in April 2006 when he was last examined by VA).  However, he did 
have some degree of constant pain which was aggravated by working 
above shoulder level with his left hand.  On examination, the 
Veteran's left shoulder did not show deformity, swelling, or 
tenderness.  The Veteran had 90 degrees of internal and external 
rotation without complaints of pain.  He was able to flex the 
left shoulder 180 degrees without pain.  However, he was unable 
to abduct the left shoulder beyond 150 degrees without complaints 
of pain and popping.  Repeated abduction of the shoulder caused 
pain but did not result in additional limitation in range of 
motion.  Peripheral sensation and strength were normal in the 
upper extremities.  The Veteran denied having flare-ups.  The 
Veteran was diagnosed with left shoulder decompression or 
impingement syndrome.  The examiner noted that because the 
Veteran's left shoulder disability did require surgery after it 
was last evaluated in April 2006, it must be considered to have 
deteriorated in the interim.  

In carefully reviewing the record, the Board finds that extension 
of the temporary total rating based on convalescence is not 
warranted.  The Board acknowledges the Veteran's statement in the 
September 2006 NOD that he has still not recovered from the March 
2006 surgery.  However, whether or not the Veteran is technically 
still recovering from the March 2006 surgery, a total rating 
under 38 C.F.R. § 4.30 must be based on the specific criteria set 
forth in that section.  Here, there is no evidence that the 
Veteran underwent another surgery after May 2006 for his left 
shoulder necessitating convalescence.  Indeed, he explicitly 
denied doing so at the October 2007 VA examination.  There is 
also no evidence of severe postoperative residuals such as an 
incompletely healed surgical wound, therapeutic immobilization of 
the shoulder or arm, application of a cast, or the necessity for 
house confinement.  See 38 C.F.R. § 4.30(a)(2).  While these 
examples are not exclusive, they provide guidance as to the 
degree of severity contemplated under this section.  Based on the 
level of severity indicated by these examples, the Board finds 
that the Veteran's continued left shoulder pain and limitation of 
motion does not equate to severe postoperative residuals.  
Notably, the Veteran does not have immobilization of the left 
shoulder and, indeed, the October 2006 private treatment record 
reflects essentially normal findings for the Veteran's left 
shoulder.  Thus, the preponderance of the evidence weighs against 
a finding that the Veteran's left shoulder disability meets the 
criteria for an extension of the total rating based on surgery 
necessitating convalescence.  

The Board has considered the fact that the Veteran is retired.  
The Court has held that notations in the medical record as to a 
veteran's incapacity to work after surgery must be taken into 
account in the evaluation of a claim brought under the provisions 
of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-
297 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
However, the Veteran has stated that he retired due to his 
cervical spine disability and has never attributed an inability 
to work to his left shoulder disability.  There is no other 
evidence of record suggesting that the Veteran is unable to work 
due to residuals of the March 2006 surgery.  Thus, the fact that 
the Veteran is no longer employed does not warrant extension of 
the total rating under 38 C.F.R. § 4.30.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to an 
extension of a total rating based on surgery necessitating 
convalescence for the Veteran's left shoulder is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. 
at 55. 

II. Increased Rating

The Veteran claims entitlement to a rating in excess of 10 
percent for his left shoulder disability as of July 1, 2006, the 
date the total rating based on convalescence was discontinued and 
the 10 percent rating reinstated.  For the following reasons, the 
Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

The Veteran's right shoulder disability has been rated under 
Diagnostic Code (DC) 5203 which pertains to impairment of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a.  The Board notes 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  See id.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, there 
is no evidence showing impairment of the clavicle or scapula.  
Thus, the Board finds that DC 5203 is not applicable in the 
present case.  Rather, based on the diagnoses of the Veteran's 
left shoulder disability, the Board finds that DC's 5003, 5201, 
and 5304 are the most relevant diagnostic codes, as they pertain 
to degenerative arthritis, limitation of motion of the arm, and 
impairment of the left shoulder muscles, respectively.  See 
38 C.F.R. §§ 4.71a, 4.73.  
In this regard, the Veteran's left shoulder has been diagnosed 
with a partial tear involving the supraspinatus tendon, a rotator 
interval tear, subacromial bursitis, degenerative changes of the 
acromio-clavicular joint with impingement of the supraspinatus 
tendon, and a type III acromion.  See July 2005 private MRI 
report.  When the Veteran underwent surgery for his left shoulder 
in May 2006, the pre- and postoperative diagnoses were 
subacromial impingement syndrome, degenerative joint disease of 
the acromio-clavicular joint, labral wear or tear, and a possible 
partial rotator cuff tear.  See May 2006 private treatment 
record.  Thereafter, the Veteran has been diagnosed with left 
shoulder impingement syndrome.  See October 2007 VA examination 
report.  As discussed in more detail below, the application of a 
different diagnostic code to evaluate the Veteran's left shoulder 
disability does not affect the current rating assigned. 

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  Id.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  Id.  In the 
absence of limitation of motion, a 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  Id.  A 10 percent 
disability rating is assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups but no incapacitating exacerbations.  Id.  The 20 
percent and 10 percent disability ratings based on X-ray findings 
may not be combined with ratings based on limitation of motion.  
Id., Note (1).  

In application of Diagnostic Code 5003, the Court has held that 
painful motion of a major joint caused by degenerative arthritis, 
where the arthritis is established by X-ray findings, is deemed 
to be limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 
4.59.  

With respect to limited motion, DC 5201provides that limitation 
of motion of the arm to shoulder level in the major or minor 
extremity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  
Limitation of motion to midway between side and shoulder level in 
the major extremity warrants a 30 percent evaluation and a 20 
percent evaluation in the minor extremity.  Id.  Limitation of 
motion to 25 degrees from the side in the major extremity 
warrants a 40 percent evaluation in the major extremity and a 30 
percent rating in the minor extremity.  Id.  According to an 
April 2006 VA examination report, the Veteran's right arm is his 
major extremity.  Thus, as it is the Veteran's left shoulder that 
is disabled, the evaluations pertaining to the minor extremity 
under DC 5201 apply. 

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 
degrees; internal rotation 0 to 90 degrees; and external rotation 
0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).
Lifting the arm to shoulder level is lifting it to 90 degrees.  
See id.  

Significantly, the Court has held that limitation of motion of 
the arm under DC 5201 cannot be based on abduction alone.  See 
Mariano, 17 Vet. App. at 314-16.  Rather, it must be based on 
limitation in any one plane or limitation in all planes.  Id.  
The Court declined to interpret this regulation any further, 
deferring instead to the Secretary to make this determination in 
the first instance.  See id.  As requiring limitation of motion 
in any one plane is the interpretation more favorable to the 
Veteran, the Board finds that an evaluation under DC 5201 can be 
based on either limitation of abduction or flexion.  

Here, the October 2006 private treatment record reflects that the 
Veteran had normal range of motion of the left shoulder.  The 
October 2007 VA examination report reflects that the Veteran had 
90 degrees of internal and external rotation without complaints 
of pain.  He was able to flex the left shoulder 180 degrees 
without pain.  However, he was unable to abduct the left shoulder 
beyond 150 degrees without complaints of pain and popping.  
Repeated abduction of the shoulder caused pain but did not result 
in additional limitation in range of motion.  No greater 
limitation of motion has been shown by the relevant evidence of 
record for the time period after June 30, 2006. 

Because the Veteran was able to abduct his shoulder to 150 
degrees, he was able to lift his arm well above shoulder level.  
See 38 C.F.R. § 4.71, Plate I.  His range of motion in all other 
planes has been normal after June 30, 2006.  Thus, a compensable 
rating under DC 5201 is not warranted. 

The Board notes that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.   The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only 
be considered in conjunction with the Diagnostic Codes pertaining 
to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Here, the October 2006 private treatment record reflects that 
there was no instability of the shoulder or generalized laxity.  
The October 2007 VA examination report reflects that repeated 
abduction of the shoulder caused pain but did not result in 
additional limitation in range of motion.  Thus, there is no 
evidence of additional disability beyond that reflected in the 
range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. 202, 206-07.  

While a compensable rating may not be assigned under DC 5201, 
because the Veteran has painful motion of the left shoulder with 
some limitation in abduction, a 10 percent rating is warranted 
under DC 5003.  See 38 C.F.R. §§ 4.71a, 4.59; Lichtenfels, 1 Vet. 
App. at 488.  However, there is no evidence showing that two 
major joints are affected with degenerative arthritis or that the 
Veteran has incapacitating episodes due to his left shoulder 
degenerative joint disease.  Thus, a higher rating is not 
warranted under DC 5003.  See 38 C.F.R. § 4.71a.

The Board has also considered whether a higher rating might be 
warranted for any muscle damage in the Veteran's left shoulder.  

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c) (2010).

The provisions of 38 C.F.R. § 4.56(d) provide that disabilities 
resulting from muscle injuries under diagnostic codes 5301 
through 5323, shall be classified as "slight," "moderate," 
"moderately severe," or "severe."  

The type of injury contemplated by "slight disability of muscles" 
is a simple wound of muscle without debridement or infection.  
This type of injury is evidenced by service department record of 
superficial wound with brief treatment and return to duty; 
healing with good functional results; and no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  
Objective findings of this type of injury include a minimal scar; 
no evidence of fascial defect, atrophy, or impaired tonus; and no 
impairment of function or metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury contemplated by "moderate disability of 
muscles" is a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  This type of 
injury is evidenced by service department record or other 
evidence of in-service treatment for the wound or a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of this type of injury include 
entrance and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue; some loss of deep 
fascia or muscle substance; or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury contemplated by "moderately severe disability 
of muscles" is a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  This type of injury is evidenced by 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound; a 
record of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c); and, if 
present, evidence of inability to keep up with work requirements.  
Objective findings of this type of injury include entrance and 
(if present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury contemplated by "severe disability of muscles" 
is a through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  This type of injury 
is evidenced by service department record or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound, or a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements. Objective findings of this type of injury include 
ragged, depressed and adherent scars indicating wide damage to 
muscle groups in missile track; palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound area; 
muscles that swell and harden abnormally in contraction; and 
tests of strength, endurance, or coordinated movements that 
indicate severe impairment of function when compared with the 
corresponding muscles of the uninjured side.  

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where the bone is normally protected by muscle; (3) 
diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (4) visible or measurable atrophy; (5) 
adaptive contraction of an opposing group of muscles; (6) atrophy 
of muscle groups not in the tract of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(7) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

Diagnostic Code 5303 pertains to Group IV muscles, including the 
supraspinatus, the infraspinatus and teres minor, subscapularis, 
and the coracobrachialis.  38 C.F.R. § 4.73.  Under DC 5303, a 
slight impairment of this muscle group is assigned a 
noncompensable rating.  A moderate impairment is assigned a 10 
percent rating.  A moderately severe impairment is assigned a 20 
percent rating.  A severe impairment is assigned a 30 rating for 
the dominant arm and a 20 percent rating for the non-dominant 
arm.  Id.  As discussed above, the Veteran's left shoulder is his 
non-dominant arm. 

Here, there is no evidence of the cardinal signs of muscle 
impairment, including loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  The October 
2006 private treatment record reflects that the Veteran's muscle 
strength, muscle tone, and reflexes of the left shoulder were 
normal.  The October 2007 VA examination report reflects that the 
Veteran had normal strength of the left upper extremity.  There 
is also no evidence of loss of deep fascia or muscle substance, 
or impairment of muscle tonus and loss of power.  Thus, the 
Veteran's muscle impairment of the left shoulder is no more than 
slight and therefore a compensable rating is not warranted under 
DC 5303 or indeed under any of the diagnostic codes pertaining to 
impairment of the muscles.  See 38 C.F.R. § 4.73.  

The Board has considered whether any other diagnostic codes 
pertaining to the shoulder might be relevant.  However, there is 
no evidence showing that the Veteran has ankylosis of the 
scapulohumeral articulation (DC 5200), impairment of the humerus 
(DC 5202, or dislocation, nonunion, or malunion of the clavicle 
or scapula (DC 5203).  See 38 C.F.R. § 4.71a.  Thus, these 
diagnostic codes are not for application.  

The Board notes that a noncompensable rating under DC 5321 has 
also been assigned for chest pain associated with the Veteran's 
left shoulder pain.  See 38 C.F.R. § 4.73.  Diagnostic Code 5321 
applies to impairment of the muscles of respiration which 
comprise the thoracic muscle group.  See id.  The Veteran has not 
reported chest pain during the pendency of this claim and there 
is no medical evidence showing any impairment of this muscle 
group or any disability of the chest associated with his left 
shoulder disability.  Thus, a higher or separate rating is not 
warranted under DC 5321 or any other diagnostic code for the 
Veteran's chest pain.  

As discussed above, there is no evidence showing that the Veteran 
is entitled to a rating in excess of 10 percent at any point 
after June 30, 2006.  Thus, staged ratings are not appropriate 
for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2010).  Because the ratings provided under the VA Schedule for 
Rating Disabilities are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstances, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by the 
disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008). 
However, in exceptional situations where the rating is 
inadequate, it may be appropriate to refer the case for 
extraschedular consideration.  Id.  The governing norm in these 
exceptional cases is a finding that the disability at issue 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, as a threshold factor, there must be a finding 
that the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Id.  In this 
regard, the Board must compare the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  See id.  If the rating criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, in which case the assigned schedular evaluation is 
adequate and no referral is required.  Id.  Second, if the 
schedular criteria are found to be inadequate to evaluate the 
claimant's disability, the Board must determine whether the 
exceptional disability exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id.  If so, then under the third step of the 
inquiry the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination of whether the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his left 
shoulder disability presents an exceptional or unusual disability 
picture.  Consequently, the Board finds that the available 
schedular evaluations are adequate to rate this disability, and 
therefore referral for extraschedular consideration is not 
warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
rating in excess of 10 percent for the Veteran's left shoulder 
disability as of July 1, 2006 is denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 





ORDER

Entitlement to an extension of a temporary total rating based on 
the need for convalescence beyond June 30, 2006 for left shoulder 
surgery performed on May 5, 2006 is denied. 

Entitlement to a disability rating in excess of 10 percent for a 
disability of the left shoulder as of July 1, 2006 is denied. 



REMAND

The Veteran also claims entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine.  For the following reasons, the Board finds that 
further development is warranted before this claim can be 
properly adjudicated.

The Board finds that a new VA examination is warranted to address 
whether the Veteran has incapacitating episodes due to his 
disability of the cervical spine and whether he has associated 
neurological abnormalities.  See 38 C.F.R. § 4.71a, DC's 5242, 
5243.  In this regard, an October 2006 private treatment record 
reflects diagnoses of brachia neuritis or radiculitis of the 
cervical region and cervical radiculopathy.  The October 2007 VA 
examination did not address these issues.  If on remand the 
examiner finds that the Veteran does have associated neurological 
abnormalities, then a neurological examination should also be 
conducted.

The Board also notes that an April 2006 VA examination report 
reflects that the Veteran retired from work in February 2005 due 
to chronic neck pain, which raises the issue of entitlement to 
TDIU.  In this regard, when evidence of unemployability is 
submitted during the course of an appeal from an assigned 
disability rating, a claim for TDIU will be considered "part and 
parcel" of the claim for benefits for the underlying disability.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 
In such cases, a request for a TDIU is not a separate "claim" for 
benefits but, rather, is an attempt to obtain an appropriate 
disability rating, either as part of the initial adjudication of 
a claim or as part of a claim for increased compensation.  Id.  
Accordingly, the issue of a TDIU has been raised by the evidence 
of record in this case, and it must be included in the 
adjudication of the Veteran's claim for an increased rating for 
his disability of the cervical spine.  The Board may not 
adjudicate this issue in the first instance.  See VAOPGCPREC 6-96 
(August 16, 1996).  Upon remand, the agency of original 
jurisdiction (AOJ) should conduct all appropriate development, to 
include providing the Veteran with VCAA-compliant notice 
regarding what is required to establish entitlement to TDIU.
The AOJ should also take this opportunity to obtain the Veteran's 
recent VA treatment records pertaining to his cervical spine 
after October 2007 and request the Veteran to submit or authorize 
VA to obtain any outstanding relevant private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA-compliant 
notice regarding establishing a claim for 
TDIU.  All notice given should comply with 
current, controlling legal guidance. 

2.  Obtain the Veteran's relevant VA 
treatment records from October 2007 to the 
present.  All efforts to obtain these records 
should be fully documented and associated 
with the claims file.  If the AOJ is unable 
to obtain these records, the Veteran must be 
notified of this fact and a copy of such 
notification associated with the claims file. 

3.  Request the Veteran to provide or 
authorize VA to obtain any outstanding 
relevant private treatment records pertaining 
to his disability of the cervical spine.  All 
requests for these records and all responses 
received, including negative responses, must 
be documented in the claims file.  All 
records received should be associated with 
the claims file.  If any records cannot be 
obtained after reasonable efforts have been 
expended, the Veteran should be notified of 
this fact and a copy of such notification 
associated with the claims file.  

4.  Schedule the Veteran for a VA examination 
to evaluate the current level of impairment 
of the cervical spine and its affect on the 
Veteran's ability to work.  The entire claims 
file and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must indicate in 
the examination report that the claims file 
has been reviewed. 

In the report, the examiner should address 
whether the Veteran has any associated 
neurological abnormalities and whether the 
Veteran suffers from incapacitating episodes, 
which are defined as bed rest prescribed by a 
physician.  In this regard, the examiner 
should take into account the October 2006 
private treatment record reflecting diagnoses 
of brachia neuritis or radiculitis of the 
cervical region and cervical radiculopathy.  
All tests and studies deemed helpful by the 
examiner should be conducted.  The examiner 
must also conduct repetitive testing of 
ranges of motion (to include at least three 
repetitions, if possible) and specify the 
Veteran's ranges of motion in the examination 
report.  The examiner must state whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, and/or 
incoordination associated with the 
lumbosacral spine.  The examiner must also 
state whether, and to what extent, the 
Veteran experiences additional functional 
loss during flare-ups or with repeated use of 
the lumbosacral spine.  The examiner should 
express such functional losses in terms of 
additional degrees of limited range of 
motion.  If the examiner is unable to provide 
an opinion in this regard without resorting 
to speculation, the examiner should so state 
and provide a complete rationale.  Finally, 
the examiner should address the functional 
impairment caused by the Veteran's disability 
of the cervical spine in terms of the 
Veteran's activities of daily living and 
ability to work. 

5.  If the examiner finds that the Veteran 
has associated neurological abnormalities, a 
VA neurological examination should also be 
performed.  All appropriate tests and studies 
should be conducted as necessary.  If 
possible, the examiner should identify the 
specific nerves affected.  The examiner 
should also identify the parts of the body 
affected.  The examiner should address 
whether the Veteran has paralysis of the 
affected body part(s) or whether the 
involvement is wholly sensory.  If the 
examiner finds that the Veteran does have 
paralysis, the examiner should state whether 
it is mild, moderate, severe, or complete and 
provide a complete rationale for these 
findings.  The examiner should also address 
any functional impairment caused by the 
neurological abnormalities, including its 
affect on the Veteran's activities of daily 
living and his employment. 

6.  After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claim for an increased 
rating for a disability of the cervical spine 
on the merits and the issue of entitlement to 
TDIU.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


